Citation Nr: 1205483	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an ear disability, to include hearing loss, claimed as a residual of in-service mortar fire.


REPRESENTATION
 
Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2010, the Board remanded the claim on appeal for further development.  In July 2011, the Board granted the Veteran's claim as to whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for an ear disability, to include hearing loss, claimed as a result of in-service mortar fire, and remanded the claim, on the merits, for further development.  The claim is again before the Board for appellate review.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Board accepts the Veteran's assertion of noise exposure in service as credible and consistent with his established service.

3.  The Veteran does not have a current diagnosis of an ear disability, other than hearing loss.

4.  Hearing was within normal limits at retirement, and bilateral hearing loss was not diagnosed until decades after retirement.

5.  The Veteran failed without good cause to report for a VA examination scheduled for the purpose of evaluating his hearing.


CONCLUSION OF LAW

The criteria for service connection for an ear disability, to include hearing loss, claimed as a residual of in-service mortar fire, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for an ear disability, to include hearing loss, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  An April 2010 letter provided notice to the Veteran regarding VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  Although the April 2010 letter was provided to the Veteran after the July 2005 initial adjudication of the ear disability claim, the Board finds that the Veteran was not prejudiced by the timing of this notice.  In November 2011, the Veteran's claim was readjudicated in a Supplemental Statement of the Case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Supplemental Statement of the Case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the report of an April 2008 VA examination.  The Board notes, however, that as the results contained in the April 2008 examination report were deemed unreliable by the examiner, the Board remanded the claim in July 2011 to afford the Veteran a new examination and nexus opinion pertinent to his claim.  The Veteran failed to report to his scheduled examination and has not provided any reasoning for missing his examination.  As such, the Board finds that VA's duty to assist in providing an examination has been met.  The Board finds that no additional RO action to further develop the record in connection with the claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO units unless otherwise specified; such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO units.  In order to facilitate data comparison, the ASA standards have been converted to ISO standards, where applicable.

As noted above, the Veteran failed to report to his scheduled VA examination in August 2011.  In claims for service connection, if there is failure to report to any scheduled examination, without good cause, the original claim will be considered on the basis of the evidence of record.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Neither the Veteran nor his representative has provided any reason as to why he failed to report to his examination.  See December 2011 Form 646, Statement of Accredited Representative.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his in-service noise exposure has caused the claimed ear disability, including bilateral hearing loss.  Specifically, he asserts that exposure to small arms fire, heavy artillery, mortars, grenades, helicopters, airplane engine, and tanks resulted in hearing loss.

At the outset, the Board notes that the Veteran's service personnel records show that he served in as an infantryman in the Army for 25 years, to include service in the Republic of Vietnam.  Thus, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  That fact notwithstanding, the Board also finds that the record presents no basis for a grant of service connection for bilateral hearing loss.

Service treatment records reflect that on examination upon induction into active service in June 1960, the Veteran was provided with a whisper voice test only, indicating 15/15 bilaterally.  The Veteran denied ear trouble on a June 1960 Report of Medical History.

On periodic testing in June 1962, audiometric findings (American Standards Associates (ASA) units as converted to ISO units), in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
0
LEFT
30
25
25
20
5

On June 1962 Report of Medical History, the Veteran denied any ear trouble.

On September 1962 Report of Medical History, the Veteran also denied any ear trouble.  The Veteran was only provided with a whisper voice test, revealing 15/15 bilaterally.

On periodic testing in March 1965, audiometric findings (ASA units as converted to ISO units), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
15
LEFT
20
15
15
N/A
15

On a March 1965 Report of Medical History, the Veteran denied ear trouble.

In December 1967, the Veteran was diagnosed with otitis media in the left ear, acute, treated, improved.

In February 1971, the Veteran's ears were found to be normal on periodic examination.  Audiometric findings, in puretone decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

In October 1973, the Veteran's ears were found to be normal on periodic examination.  Audiometric findings, in puretone decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10

In September 1975, the Veteran's ears were found to be normal on periodic examination.  Audiometric findings, in puretone decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
15
LEFT
15
10
10
N/A
15

In November 1976, the Veteran's ears were found to be normal on periodic examination.  Audiometric findings, in puretone decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
10
LEFT
10
5
5
N/A
15

In August 1978, the Veteran complained of decreased hearing in the left ear, and was diagnosed with bilateral cerumen impaction.  In October 1978, the Veteran complained of a right earache lasting for one week.  The Veteran reported a long history of ear problems, which the physician found to be related to trouble with cerumen impaction.  An examination of both ears indicated increased cerumen, with a white, fuzzy substance in the left ear and fluid in the right ear.  Both ears were cleared, and the wax was removed.  The Veteran was diagnosed with bilateral otitis externa and media and prescribed an antibiotic.

On a Report of Medical History in January 1982, the Veteran reported ear trouble, but he denied hearing loss.  A note by the examining physician indicated that the Veteran had a left ear infection in 1967 while in Vietnam, which was treated and resolved.

Periodic examination, dated in January 1982, revealed ears to be normal.  Audiometric findings, in puretone decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
20
LEFT
10
10
15
15
15

On retirement Report of Medical history dated in August 1985, the Veteran reported ear trouble, including bleeding from the ears in 1967 while serving in the Republic of Vietnam.  The examiner noted that the Veteran had an ear infection that was treated with antibiotics and resolved.  Normal ears were noted on the retirement examination.  An audiological consultation was ordered, and the audiologist indicated that the Veteran was exposed to weapons firing for the past 25 years but wore hearing protection for the last 15 years.  The Veteran specifically stated that he was unaware of any hearing loss.  Audiometric findings, in puretone decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
20
25
20
20
20

The audiologist noted that hearing was within normal limits bilaterally.

Post-service records reflect that in August 1987, the Veteran was provided with an employment examination.  Audiometric findings, in puretone decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
0
0
5
LEFT
N/A
0
0
5
0

The Veteran reported hearing loss, but the examining physician noted that no hearing loss was found.

In February 1991, the Veteran complained of pain in the right ear, with reduced hearing.  The Veteran was found to have impacted cerumen, which was irrigated.

In February 2006, the Veteran underwent a hearing evaluation at the VA audiology clinic.  The Veteran reported occasional ear pain/sensitivity.  Otoscopy was unremarkable.  Tympanometry results were normal.  Audiometric findings, in puretone decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
45
35
LEFT
40
30
40
45
40

The audiologist noted that the initial responses were unreliable, but responses improved with repeated instruction and retesting.  Speech discrimination scores were 94 percent, bilaterally.  The audiologist stated that standard audiometric procedures indicated a hearing loss that was greater than a normal age-related hearing loss.  These findings, along with a severe score on the Hearing Handicap Inventory for the Elderly, indicated that the Veteran had a hearing impairment that was disabling.

In April 2008, the Veteran was afforded a VA examination.  The examiner reviewed the results of the February 2006 hearing evaluation, noting that the results suggested that reliability of those results were questionable.  The examiner also noted that the test results at the examination were also deemed unreliable.  The Veteran's chief complaint was loss of hearing over the past 30 years.  He reported a history of military noise exposure, including small arms fire, heavy artillery, mortars, grenades, helicopters, airplane engine, and tanks.  He reported no significant post-service occupational noise exposure.  Puretone test results were deemed unreliable because they were approximately 20 to 40 decibels higher than the lowest Speech Reception Threshold.  The speech recognition scores were also deemed unreliable because the Veteran would only respond to the testing presented binaurally and not monaurally.  Middle ear status was normal from the tympanograms.  Acoustic reflex testing could not be completed due to the examiner's inability to maintain a hermetic seal with the tympanometer probe.  Otoscopy was unremarkable, bilaterally.

The above-cited evidence reflects that the Veteran does not currently have a diagnosis of an ear disability, other than hearing loss.  While the Board notes that the Veteran was diagnosed with otitis media and externa during service, each time, the Veteran's ear infections were noted to have been treated and resolved.

The above-cited evidence also reflects that the Veteran does not currently have a reliable diagnosis of bilateral hearing loss.  However, considering that the February 2006 audiologist performed multiple tests and noted that the responses improved with repeated testing, and that he ultimately determined that the Veteran had hearing impairment that was disabling, the Board finds that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes (pursuant to 38 U.S.C.A. § 3.385).  However, despite the presence of current disability, and the credible evidence of in-service noise exposure (discussed above), the claim must be denied on the basis of medical nexus.

Here, the post-service evidence does not reflect any indication of hearing loss for over 20 years after active military service.  At retirement from service, the Veteran's hearing was normal.  Although he reported a history of ear trouble and hearing loss at that time, he noted to the audiologist that he did not notice any hearing loss.  Further, a post-retirement employment examination in August 1987 revealed no bilateral hearing loss.  Other post-service audiological-related complaints solely pertained to a build-up of earwax.  Once the cerumen was irrigated, the problem was considered resolved.  The first diagnosis of disabling bilateral hearing loss occurred in February 2006.  Thus, the evidence does not establish hearing loss in service or for many years thereafter.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Because the record did not contain a medical opinion addressing whether the Veteran's bilateral hearing loss was due to service, the claim was remanded for an examination and opinion in July 2011.  As discussed in detail above, the Veteran failed to report to his examination.  Hence, while the requested examination and opinion could possibly have yielded evidence favorable to the Veteran's claim, he has not fully cooperated in VA's efforts to obtain such evidence.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Swann v. Brown, 5 Vet. App. 229, 233 (1993).
 
Accordingly, at present, there is no competent opinion that the Veteran's bilateral hearing loss is due to his in-service noise exposure, and neither the Veteran nor his representative has presented or identified such an opinion.

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the disability under consideration and service, such assertions provide no basis for allowance of the claim.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Thus, in this case, while the Veteran is competent to report symptoms pertaining to hearing loss, he is not competent to provide a nexus opinion relating his bilateral hearing loss to his in-service noise exposure.  Therefore, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for an ear disability, to include hearing loss, claimed as a residual of in-service mortar fire must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an ear disability, to include hearing loss, claimed as a residual of in-service mortar fire is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


